1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10

11

12                                ----oo0oo----

13

14
     UNITED STATES OF AMERICA,             NO. 2:11-cr-119 WBS
15                 Plaintiff,
16                                         ORDER
          v.
17
     DANNY PEREDA,
18
                     Defendant.
19

20
21                                ----oo0oo----
22

23               On October 22, 2018, defendant Danny Pereda filed a

24   motion to reduce sentence pursuant to 18 U.S.C. § 3582.     (Docket

25   No. 299.)   The United States has filed an opposition (Docket No.

26   300), and defendant has filed a motion for leave to file a reply

27   and additional time to file a reply (Docket No. 302).

28               Defendant’s requests for leave to file a reply and
                                       1
1    additional time for filing are hereby GRANTED.    Defendant may

2    file a reply no later than January 14, 2019.     The court will then

3    take the motion to reduce sentence under submission and will

4    inform the parties if oral argument or further proceedings are

5    necessary.

6              IT IS SO ORDERED.

7    Dated:   November 28, 2018

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
